Citation Nr: 1647497	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right base of the tongue (claimed as throat cancer). 

2.  Entitlement to service connection for residuals of throat cancer, to include damage to teeth, difficulty with prolonged speech, and difficulty eating certain foods due to dry mouth, secondary to squamous cell carcinoma of the right base of the tongue. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam in 1967-68 and is presumed to have been exposed to designated herbicide agents. 

2.  The Veteran's primary squamous cell cancer of the right base of the tongue has been in complete remission during the period of the appeal. 

3.  The Veteran's primary squamous cell cancer of the right base of the tongue and the residuals of the cancer treatment first manifested greater than one year after active service and are not caused or aggravated by any aspect of active service including presumed exposure to designated herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for squamous cell carcinoma of the right base of the tongue are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for residuals of squamous cell cancer of the right base of the tongue including damage to teeth, difficulty with prolonged speech, and difficulty eating certain foods due to dry mouth are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided timely notices in June 2010 and July 2010 that met the requirements.  The notices included all criteria for service connection on a direct, presumptive, and secondary basis, and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The file contains the Veteran's service personnel and treatment records, and identified or submitted records of private medical care and opinion.  The Veteran has not reported receiving VA medical care.  The Veteran was not provided a VA examination for reasons provided below.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.   Service Connection

The Veteran served as a U.S. Air Force radio intercept analyst with service at a U.S. Air Force base in the Republic of Vietnam from July 1967 to June 1968.  He contended in his May 2010 claim that he was diagnosed and treated for throat cancer and continued to experience residuals of damaged teeth, difficulty with prolonged speaking, and inability to eat certain foods due to dry mouth, and that the cancer and residuals were caused by exposure to designated herbicide agents during service in Vietnam.  In a March 2013 statement included in a substantive appeal, the Veteran contended that he also sustained damage to his vocal cords and that because he was a non-smoker, there was no other reason for his cancer other than exposure to herbicide.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors are among those diseases for which this presumption is available.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R.  § 3.310(b).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) but not oral or pharyngeal cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  

In March 2016, NAS, Institutes of Medicine (IOM) published its tenth and final full report, entitled "Veterans and Agent Orange: Update 2014" (Update 2014).  Consistent with prior reports, the authors of Update 2004 separately addressed oral, nasal, and pharyngeal cancer and found that there was "inadequate/insufficient" evidence to determine whether they may be associated with herbicide exposure.  Update 2014 at 298-314.  The authors noted that oral and pharyngeal cancers include cancers of the tongue or oropharynx and that the highest risk factors for these cancers are smoking, alcohol consumption, and infection from human papilloma virus.  Id. at 298.  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service personnel records confirm the Veteran's military occupation and performance of duty in Vietnam in 1967-68.   Therefore, he is presumed to have been exposed to the designated herbicide agents.   

Service treatment records are silent for any symptoms, diagnoses, or treatment for cancer or other abnormalities of the mouth or pharynx except for a January 1965 clinical notation of a sore throat attributed to an upper respiratory infection.  In an April 1968 discharge physical examination, the Veteran denied a history of chronic colds or throat trouble, and the military examiner noted only that the Veteran had undergone a tonsillectomy in childhood. 

The Veteran identified relevant medical records from three private physicians: an ear, nose, and throat (ENT) specialist; an oncologist; and a radiation oncologist.  Records of medical care including surgery, chemical and radiation therapy, and follow up examinations have been obtained and associated with the claims file. 

In February 2003, the ENT specialist noted that the Veteran sought treatment for a right neck mass that had been slowing growing for several months.  The Veteran used alcohol socially and had a history of smoking but quit 9 years earlier, except for a daily cigar.  The Veteran worked as an international businessman and traveled abroad frequently.  On examination, the specialist noted a submucosal bulging lesion of the right base of the tongue extending down to the vallecula.  The epiglottis and endolarynx were normal, and there was no involvement of the vocal cords.   A computed tomography scan confirmed a right oropharynx mass with enlarged lymph nodes suspicious of squamous cell carcinoma.  A pathology report showed benign squamous papilloma of the right tonsillar area but invasive moderately differentiated squamous cell carcinoma at the base of the tongue.  The specialist referred the Veteran to the radiation oncologist. 

The same month, the radiation oncologist summarized the status of the disease and concurred in the diagnosis of the primary cancer site as the base of the tongue.  The Veteran began a regimen of chemo- and radiation therapy and was advised that the therapy would likely involve salivary suppression, deficits in taste, nutritional issues, and accelerated dental caries.  The course of therapy was completed in April 2003 with a marked reduction in adenopathy but with the expected side effects.  The oncologist records showed that the Veteran also experienced episodes of gastric distress, required a feeding tube, and was successfully treated for an intravenous line infection in March and April 2003.  In May 2003, the radiation oncologist noted a persistent neck nodule suspicious for residual tumor.  In June and July 2003, the Veteran underwent a right neck dissection including removal of positive lymph nodes, but there was no evidence of the primary tumor at the base of the tongue.  

The ENT specialist performed follow-up consultations with the Veteran at increasing intervals over the next six years.  The Veteran began consuming solid food in September 2003 but still experienced severe mucositis.  In January 2004, the specialist noted that the Veteran was eating well and regaining weight. There was no evidence of recurrent disease, and the Veteran was able to return to managing his business.  In May and August 2004, the specialist noted that the Veteran was able to conduct business trips abroad and had some relief of the mucositis with acupuncture treatment.  In September 2007, the specialist noted no evidence of recurrent disease, and the only concern was a slowly degenerating dental condition. 

Throughout the course of treatment, the physicians referred to the primary site of the cancer as the right base of the tongue or oropharynx with metastasis to the lymph system.  None referred to a respiratory system disease.  None of the physicians speculated on the cause for the cancer other than to note his history of smoking, and none noted an awareness of the Veteran's service in Vietnam or presumption of exposure to herbicide.  

However, in a January 2014 letter, the ENT specialist noted that the treatment had caused a lack of saliva leading to extensive weakening of the Veteran's teeth and gums, ultimately requiring complete removal and replacement of all remaining teeth.  The Veteran also had reduced taste, damage to the thyroid gland, an inability to speak for more than a few minutes without loss of voice, neck stiffness, and damage to the left carotid artery that required an endarterectomy.  The specialist referred to the Veteran's unspecified exposure to herbicide and noted, "I feel strongly, and it is quite reasonable to presume, that the Agent Orange exposure may have been the cause of his head and neck cancer and, therefore, the side effects and results of the cancer treatments could be indirectly traced to the Agent Orange exposure." 

The Board finds that service connection for squamous cell cancer of the right base of the tongue is not warranted on a presumptive basis because this form and site of cancer is not among those diseases for which the presumption is available.  38 C.F.R. § 3.309.  

The Board finds that service connection is also not warranted on a direct basis.  The Veteran clearly had diagnoses, treatment, and residuals of cancer so that the first element of service connection is met.  

With respect to the second element of an onset or injury in service, although the Veteran by his presence in Vietnam in 1967-68 is presumed to have been exposed to the designated herbicide agents, he has not reported that he had direct exposure to the skin, respiratory, or digestive systems or activities such has handling herbicide, participation in spraying operations, or work in herbicide treated areas in the field.  These activities are not consistent with his military occupation as a radio intercept analyst.  There is no evidence of acute exposure in the service treatment records and no evidence of the onset of symptoms leading to the cancer within one year of discharge from active duty.  

Finally, with respect to the third element of a cause or aggravation in service, the Board places low probative weight on the brief, conditional, and retrospective opinion of the ENT specialist who provided no medical rationale for his presumption that herbicide exposure caused the Veteran's cancer.  The Board places much greater probative weight on the medical research contained in the Update 2014 report, not for presumptive, but rather for direct analysis purposes.  The authors of the report were highly qualified specialists who reviewed extensive research collected over decades, provided detailed analysis, and found "inadequate/insufficient" evidence to determine that oral and pharyngeal cancers were caused by exposure to the designated herbicide agents used in Vietnam.  Moreover, the ENT physician did not discuss the other risk factors that were identified in Update 2014 such as the Veteran's remote history of smoking.    

VA must provide a medical examination or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran's cancer is in remission, but he has residual disabilities arising from the oral cancer, and he is presumed to have been exposed to designated herbicide agents in service.  However, the indication that the disability may be associated with the exposure does not meet even the low threshold to warrant additional medical assessment and opinion.  Mere conclusory or generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The ENT specialist's opinion is also brief and conclusory without rationale or supporting medical research.  

Because service connection for the primary cancer is not warranted, service connection on a secondary basis for residuals such as those claimed by the Veteran or noted in the private medical records is not available.  

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for squamous cell carcinoma of the right base of the tongue is denied. 

Service connection for residuals of squamous cell carcinoma of the right base of the tongue, to include damage to teeth, difficulty with prolonged speech, and difficulty eating certain foods due to dry mouth is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


